THIS PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS NOTE MAY BE CONVERTIBLE
PURSUANT TO THE TERMS HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS AND NEITHER THIS
NOTE NOR ANY SUCH SECURITIES, NOR ANY INTEREST IN ANY THEREOF MAY BE OFFERED,
SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF
COUNSEL TO THE HOLDER OF THIS NOTE, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES OR INTERESTS THEREIN MAY BE
OFFERED, SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
VU1 CORPORATION
 
12% CONVERTIBLE PROMISSORY NOTE
 
No. __ October __, 2011
$_______ New York, New York
 
VU1 CORPORATION, a California corporation (the "Company"), for value received,
hereby promises to pay to the order of ______________ with an address at
________________
_________________________________________________________________, or registered
assigns (the "Holder"), the principal amount of __________________ dollars
($________), payable in full on the Maturity Date (as hereinafter defined),
unless prepayments have been made by the Company pursuant to Section 2(e)
hereof, in which case the outstanding balance hereon shall be payable in full on
the Maturity Date, and to pay interest on the unpaid principal balance hereof at
the rate of 12% per annum (calculated on the basis of a 365-day year) on the
Maturity Date (the "Interest Payment Date"), all as hereafter further provided.
 
1.           The Offering.
 
This Note is one of a series of the Company’s 12% Convertible Promissory Notes
(collectively, the “Notes”) issued in connection with interim bridge loans (the
"Offering") of Notes in an aggregate principal amount of up to $500,000, and
warrants (the “Warrants”) to purchase shares of common stock, no par value, of
the Company (“Common Stock”), representing 100% warrant coverage, at an exercise
price of $0.55 per share (subject to appropriate adjustment in the event of any
subsequent stock split or similar transaction).  The Company has committed to
register for resale with the U.S. Securities and Exchange Commission the shares
of Common Stock into which the Notes are convertible and the Warrants are
exercisable in the Company’s next registration statement filed under the
Securities Act of 1933, as amended, following the currently proposed public
offering, subject to customary underwriter’s cutbacks.
 
2.           Payments.
 
(a)           The “Maturity Date” shall be the earlier (i) the closing of the
Company’s currently contemplated public offering of Common Stock (the
“Offering”) or other round of financing pursuant to which shares of Common Stock
or other equity securities (or securities or instruments convertible into or
exercisable or exchangeable for equity securities) are issued by the Company for
aggregate consideration of not less than $5,000,000, or (ii) in any event, the
date that is two years after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           After November 30, 2011, interest on the principal amount of this
Note shall accrue at a rate of fifteen percent (15%) per annum.
 
(c)           Interest on this Note shall accrue on the principal amount
outstanding hereunder based upon the actual number of days elapsed from the most
recent Interest Payment Date to which interest has been paid or, if no interest
has been paid on this Note, from the date hereof, to but excluding the next
Interest Payment Date, and shall be payable in arrears on each Interest Payment
Date.
 
(d)           If any Interest Payment Date or the Maturity Date would fall on a
day that is not a Business Day (as defined below), the payment due on such
Interest Payment Date or Maturity Date will be made on the immediately preceding
Business Day with the same force and effect as if made on the Interest Payment
Date or the Maturity Date, as the case may be. “Business Day” means any day
which is not a Saturday or Sunday and is not a day on which banking institutions
are generally authorized or obligated to close in the City of New York, New
York.
 
(e)           The Company may, at its option, prepay all or any part of the
principal of this Note, without payment of any premium or penalty.  The Holder,
at its option, may elect upon written notice to the Company at any time to apply
any or all of the principal or interest then outstanding under this Note to
payment of the exercise price due upon exercise of any Warrant; such application
of amounts outstanding hereunder shall be deemed to be a payment by the Company
of such amounts.  All payments on this Note, shall be applied first to accrued
interest hereon and the balance to the payment of the principal hereof.
 
(f)           Payments of principal and interest on this Note shall be made by
check sent to the Holder's address set forth above or to such other address as
the Holder may designate for such purpose from time to time by written notice to
the Company, in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts.
 
(g)           The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, setoff, counterclaim,
rescission, recoupment or adjustment whatsoever. The Company hereby expressly
waives demand and presentment for payment, notice of non-payment, notice of
dishonor, protest, notice of protest, bringing of suit and diligence in taking
any action to collect any amount called for hereunder, and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission with respect to
the collection of any amount called for hereunder.
 
3.           Conversion.
 
(a)           At the closing of the Offering or other round of financing
pursuant to which shares of Common Stock or other equity securities (or
securities or instruments convertible into or exercisable or exchangeable for
equity securities) are issued by the Company for aggregate consideration of not
less than $5,000,000, 115% of the principal amount of this Note (hereinafter the
“Conversion Value”), shall be converted into the number of shares of Common
Stock or other equity securities (or securities or instruments convertible into
or exercisable or exchangeable for equity securities) issued in such financing
as the Conversion Value would purchase on the terms and conditions of such
financing to the other investors therein (subject to a minimum price of $0.55
per share of Common Stock, before giving effect to any subsequent stock split or
similar transaction).  Upon surrender of this Note, the Holder shall receive
certificates representing the securities of the Company acquired by the
conversion of this Note pursuant to this Section 3(a).
 
 
2

--------------------------------------------------------------------------------

 
(b)           Notwithstanding the foregoing provisions, the Holder shall have
the option to be repaid the full outstanding balance of this Note at the closing
of the Offering or other equity financing.
 
4.           No Collateral.
 
The payment of this Note and the Company’s obligations hereunder are not secured
by any collateral.  The Holder hereof is an unsecured creditor of the Company.
 
5.           Remedies Upon Default.
 
Upon the failure of the Company to make any payment due to the Holder hereunder,
which failure shall not be cured within ten (10) Business Days following the
date that such payment is due, the Holder, by notice in writing given to the
Company, may declare the entire principal amount then outstanding of, and the
accrued interest on, this Note to be due and payable immediately, and upon any
such declaration the same shall become and be due and payable immediately,
without presentment, demand, protest or other formalities of any kind, all of
which are expressly waived by the Company.
 
6.            Subordination.
 
(a) As used in this Note, (i) the term "Senior Debt" means all principal,
interest, fees, collection costs and other charges under or pursuant to the
Company’s Original Issue Discount Convertible Debentures due June 22, 2013 in
the aggregate principal amount of $4,117,750, as in effect on the date hereof
(and as same may be amended, supplemented and/or restated from time to time),
and (ii) the term "Senior Creditors" means the holders of Senior Debt from time
to time.
 
(b) The Holder's rights to receive payments hereunder are expressly subject and
subordinated to the prior payment of all amounts, whether for principal,
interest, fees, expenses or other charges payable from time to time by the
Company in respect of any and all Senior Debt; provided, however, that unless,
at the time of any payment hereunder or after giving effect thereto, there shall
have occurred and be continuing any “Event of Default” (or other comparable
term) under the Company's agreements with the Senior Creditors such as would
permit the Senior Creditors to accelerate any of the Senior Debt, the Company
may pay, and the Holder shall be entitled to receive and retain, the scheduled
payment of principal and/or interest under this Note.
 
7.           Transfer.
 
(a)           Any Notes issued upon the transfer of this Note shall be numbered
and shall be registered in a Note Register as they are issued. The Company shall
be entitled to treat the registered holder of any Note on the Note Register as
the owner in fact thereof for all purposes and shall not be bound to recognize
any equitable or other claim to, or interest in, such Note on the part of any
other person, and shall not be liable for any registration or transfer of Notes
which are registered or to be registered in the name of a fiduciary or the
nominee of a fiduciary unless made with the actual knowledge that a fiduciary or
nominee is committing a breach of trust in requesting such registration or
transfer, or with the knowledge of such facts that its participation therein
amounts to bad faith.  This Note shall be transferable only on the books of the
Company upon delivery thereof duly endorsed by the Holder or by the Holder’s
duly authorized attorney or representative, or accompanied by proper evidence of
succession, assignment, or authority to transfer.  In all cases of transfer by
an attorney, executor, administrator, guardian, or other legal representative,
duly authenticated evidence of his, her or its authority shall be
produced.  Upon any registration of transfer, the Company shall deliver a new
Note or Notes to the person entitled thereto.  This Note may be exchanged, at
the option of the Holder thereof, for another Note, or other Notes of different
denominations, of like tenor and representing in the aggregate a like principal
amount, upon surrender hereof to the Company or its duly authorized agent.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Holder acknowledges that it has been advised by the Company
that this Note has not been registered under the Act, that the Note is being or
has been issued on the basis of the statutory exemption provided by Section 4(2)
of the Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering, and that the
Company's reliance thereon is based in part upon the representations made by the
original Holder in accordance with the terms of the Offering. The Holder
acknowledges that such Holder has been informed by the Company of, or is
otherwise familiar with, the nature of the limitations imposed by the Act and
the rules and regulations thereunder on the transfer of securities. In
particular, the Holder agrees that no sale, assignment or transfer of the Note
shall be valid or effective, and the Company shall not be required to give any
effect to any such sale, assignment or transfer (collectively, "Transfer"),
unless (i) the Transfer of the Note is registered under the Act, it being
understood that the Note is not currently registered for sale and that the
Company has no obligation or intention to so register the Notes, or (ii) the
Transfer is exempt from registration under the Act and the Holder delivers an
opinion of counsel in form and substance satisfactory to the Company and counsel
for the Company that the Transfer is so exempt, and, in either case, that the
Transfer is not restricted by applicable state securities laws.
 
8.           Miscellaneous.
 
(a)           Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by Federal Express, Express Mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
whom it is to be given; (i) if to the Company, at its address at 469 Seventh
Avenue, Suite 356, New York, New York 10019, Attention: Mr. Matthew DeVries,
Chief Financial Officer, (ii) if to the Holder, at its address set forth on the
first page hereof or (iii) in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 7(a). Notice to the estate of any party shall be sufficient if addressed
to the party as provided in this Section 7(a). Any notice or other communication
given by certified mail shall be deemed given at the time of certification
thereof, except for a notice changing a party's address which shall be deemed
given at the time of receipt thereof. Any notice given by other means permitted
by this Section 7(a) shall be deemed given at the time of receipt thereof.
 
 
4

--------------------------------------------------------------------------------

 
(b)           Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction or mutilation of this Note (and upon surrender of this Note
if mutilated), and upon reimbursement of the Company's reasonable incidental
expenses and in the case of loss, theft or destruction, indemnity as the Company
shall, at its option, reasonably request and in form satisfactory to counsel for
the Company, the Company shall execute and deliver to the Holder a new Note of
like date, tenor and denomination.
 
(c)           No course of dealing and no delay or omission on the part of the
Holder in exercising any right or remedy shall operate as a waiver thereof or
otherwise prejudice the Holder's rights, powers or remedies. No right, power or
remedy conferred by this Note upon the Holder shall be exclusive of any other
right, power or remedy referred to herein or now or hereafter available at law,
in equity, by statute or otherwise, and all such remedies may be exercised
singly or concurrently.
 
(d)           This Note has been negotiated in the State of New York and shall
be governed by and construed in accordance with the laws of the State of New
York, without giving effect to principles governing conflicts of law.
 
(e)           The parties irrevocably consent to the jurisdiction of the federal
and state courts of the State of New York in connection with any action or
proceeding arising out of or relating to this Note, any document or instrument
delivered pursuant to or in connection with this Note, or a breach of this Note
or any such document or instrument.
 
(f)           This Note may be amended, or any of its provisions waived (which
amendment or waiver shall be binding upon all future Holders) only by written
consent or consents executed by the Company and the holders of Notes
representing a majority in principal amount of the Notes then outstanding;
provided, however, that any waiver or amendment which reduces the amount of
principal owing hereunder or the interest rate set forth herein, or which
changes the date of payment of any principal hereof, the Maturity Date or any
Interest Payment Date provided hereunder shall be effective only upon the
written consent of the Company, the Holder and the holders of Notes representing
a majority in principal amount of the Notes then outstanding.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered as of the day and year first above written.
 
 

 
VU1 CORPORATION
 
 
By: _____________________________________________                                                              
   Name:
      Title:

 
 
 
5

--------------------------------------------------------------------------------

 
 